Hill, J.
1. Where one bank sent certain notes to another bank for collection, with instruction that “all payments that are made on these collections are to be remitted by you to this bank on the day same are made,” but instead of obeying the instruction the bank deposited the collections made to the credit of the sending bank, and used the money in its own business; and where'on the failure of the latter bank a receiver was appointed, who collected certain other sums of money due the collecting bank, such money was not impressed with a trust in favor of the sending bank, so as to give it a priority over the general creditors and depositors of the collecting bank. Ober & Sons Co. v. Cochran, 118 Ga. 396, 406 (45 S. E. 382, 98 Am. St. R. 118); Tiedeman v. Imperial Fertilizer Co., 109 Ga. 661, 666 (34 S. E. 999).
2. The trial judge, to whom was submitted both questions of law and fact, did not err, under the pleadings and the evidence, in entering a general judgment for $782.90 in favor of the plaintiff against the receiver, and in directing that the plaintiff should share with other general creditors in the dividend already declared and any other funds the receiver might thereafter have for distribution.

Judgment affirmed.


All the Justices concur.

The receiver answered substantially as follows: At the time of the failure of the bank and the taking charge of its assets, there appeared upon its books a deposit in favor of the intervenor in the sum of $792.80. The intervenor is a general creditor of the bank, and is not entitled to any preference or priority, in that whatever sums were collected by the bank were placed to the credit of the intervenor upon the books of the bank, and the deposit is a general deposit and not entitled to any preference or priority. Whatever amounts had been collected by the bank for ‘the intervenor prior to the failure of the bank had not been kept separate and apart from the other assets of the bank, but had been mingled with the other assets of the bank in such manner that it would be impossible to trace them and burden them with a priority in favor of intervenor. At the time defendant took charge of the bank as receiver, the funds arising from the collection of any note for the intervenor were not in the bank, as there was in the vaults of the bank at that time only the sum of $27.87. As receiver he had collected from all sources since his appointment the sum of $13,087.35, and has paid out, on authority of the court, the sum of $758.95, leaving a balance on hand at this time of $12,328.40, and the bank is owing to demand depositors, including intervenor and other depos- ■ itors, various amounts which will be shown in detail by the report of the receiver, etc.
The ease was submitted to the trial judge, without the interven- • tion of a jury, as to the law and the facts, on the pleadings and an agreed statement of facts. The court rendered a judgment denying the prayers of the intervenor’s petition, but entered in lieu thereof a general judgment in its favor for $792.80 principal against the receiver, to share with other general creditors in the dividend that day declared and in any other funds he may hereafter have for distribution. To this order the intervenor excepted.
Hendricks & Hendricks, for plaintiff.
J. Mark Wilcox and Bennett & Stvain, for defendant.